Citation Nr: 1043344	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-07 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD) due 
to personal assault.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 
1975.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in March 2010.  A 
transcript of that proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required on her part.


REMAND

The Veteran contends that service connection is warranted for an 
acquired psychiatric disability, to include posttraumatic stress 
disorder (PTSD), depression, and bipolar disorder.  She maintains 
that she developed a psychiatric disability as a result of a 
personal assault she experienced during service.  She also 
maintains that her psychiatric disability is related to her 
service-connected left knee disability.

As an initial matter, the Board notes that it has re-
characterized the issue on appeal to include service connection 
for PTSD and for other psychiatric disabilities.  The Veteran's 
original claim was for service connection for PTSD based on in-
service personal assault.  The scope of a psychiatric disability 
claim, however, includes any disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and other information of record.  Clemons v. Shinseki, 
23 Vet. App. 1, 5 (2009).  Here, the record shows that the 
Veteran has been diagnosed with PTSD, depression, and bipolar 
disorder.  Moreover, in her written statements and testimony, she 
indicated that she believes her psychiatric disorders are 
related.  Therefore, the issue on appeal has been re-
characterized to reflect a broad interpretation of the Veteran's 
claim for service connection for a mental health disability.  

Service treatment and service personnel records reflect no 
diagnosis of PTSD, depression, or bipolar disorder.  They also do 
not reflect that the Veteran was involved in a personal assault.  
Nevertheless, the Board notes that the Veteran has consistently 
described the in-service personal assault during the pendency of 
the claim.  She provided detailed descriptions of the assailant 
and the time, place, and circumstances surrounding the assault, 
as well as the identities of potential witnesses.  In March 2010, 
she testified that she had been ridiculed and punished by her 
supervisor after reporting the assault.  She also testified that 
she did not request a transfer from her unit but decided to marry 
and become pregnant so that she could be discharged only two 
years into her four-year enlistment commitment.  In addition, a 
woman who participated in basic training with the Veteran 
submitted a March 2007 statement that corroborates her 
description of the in-service assault.  

The post-service evidence of record reflects diagnoses of PTSD, 
depression, and bipolar disorder.  With respect to medical nexus, 
the Board notes that a March 2005 letter from a Vet Center 
psychologist and a March 2008 VA treatment record attribute her 
PTSD to military sexual trauma.  In addition, VA treatment 
records dated in March 2008 and April 2008 link the Veteran's 
PTSD and bipolar disorder.

The Veteran has not been afforded a VA examination in response to 
her claim.  In light of the lay evidence indicating that she was 
personally assaulted in service and the evidence showing that she 
has been diagnosed with an acquired psychiatric disability, 
variously diagnosed, that may be linked to the reported assault, 
the Board finds that the Veteran must be afforded a VA 
examination to determine the nature and etiology of her claimed 
acquired psychiatric disability, to include PTSD, depression, and 
bipolar disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2008).  The examiner will need to address the relationship of 
any diagnosed psychiatric disability to the in-service personal 
assault described by the Veteran.  In addition, since the Veteran 
alleged in a June 2008 written statement that her acquired 
psychiatric disability is related to her service-connected left 
knee disability, the examiner also should address whether any 
acquired psychiatric disability was caused or aggravated by her 
left knee disability.

In addition, the Board notes that the Veteran has not been 
provided with adequate notice in response to her claim.  In cases 
involving an allegation of PTSD based on in-service personal 
assault, VA regulations require that a claimant must be informed 
that evidence from sources other than her service records may 
corroborate her account of the stressor incident.  38 C.F.R. § 
3.304(f)(4) (2009).  Evidence of behavioral changes following the 
claimed assault is one type of relevant evidence that may 
constitute credible evidence of the stressor and such evidence 
includes, but is not limited to, a request for a transfer to 
another military duty assignment, deterioration in work 
performance, substance abuse, episodes of depression, panic 
attacks, or anxiety without an identifiable cause, or unexplained 
economic or social behavior changes.  The Veteran must be 
provided with this notice so that she may understand what is 
required to substantiate her claim for PTSD based on in-service 
personal assault.  She also must be provided with notice 
regarding the criteria for establishing entitlement to service 
connection for an acquired psychiatric disability as secondary to 
her service-connected left knee disability.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010).

Finally, the Board notes that the most recent VA treatment 
records associated with the claims file are dated in April 2008 
and are from the VA medical facility in Monterey, California.  At 
the March 2010 hearing, the Veteran testified that she receives 
psychological counseling at the VA medical facility in Menlo 
Park, California, and from the Vet Center in Capitola, 
California.  Since these outstanding records may be pertinent to 
the Veteran's claim, VA must obtain them.  See 38 C.F.R. 
§ 3.159(c)(2).

Accordingly, this case is REMANDED for the following actions:

1.  Provide the Veteran with notice of the 
information and evidence that is necessary to 
substantiate her claim for service connection 
for PTSD based on an in-service personal 
assault, in accordance with 38 C.F.R. 
§ 3.304(f)(4).  

2.  Also provide the Veteran with a VCAA duty 
to notify notice that sets forth the evidence 
necessary to establish service connection for 
an acquired psychiatric disability on a 
secondary basis.  

3.  Obtain and associate with the claims file 
all VA treatment records related to treatment 
received for the Veteran's acquired 
psychiatric disability, to include all 
records of treatment received at the Menlo 
Park, California, VA Medical Center; the Vet 
Center in Capitola, California; or in other 
parts of the Northern California VA 
Healthcare System.

4.  Following the completion of the above, 
schedule the Veteran for an appropriate VA 
psychiatric examination to determine the 
nature and etiology of any diagnosed 
psychiatric disability, to include both PTSD 
and non-PTSD psychiatric disabilities.  The 
claims folder must be made available to and 
reviewed by the examiner.  Any indicated 
tests, if any, should be performed.  

As part of the examination, the examiner is 
requested to provide an opinion as to whether 
it is at least as likely as not (i.e., at 
least a 50 percent or better probability) 
that the Veteran exhibited symptoms and 
behaviors consistent with behavioral changes 
expected to follow from the claimed in-
service personal assault, and if so, whether 
any of her current psychiatric diagnoses, to 
include PTSD, depression, and bipolar 
disorder, are related to an in-service 
personal assault.

The examiner also is requested to address 
whether PTSD and any other diagnosed 
psychiatric disorders are etiologically 
related to an event, injury, or disease in 
service.

Finally, the examiner is requested to address 
whether any of the Veteran's current 
psychiatric diagnoses were caused or 
chronically worsened by her service-connected 
left knee disability.

A thorough rationale must be provided 
for all opinions expressed.  If the 
examiner is unable to provide any requested 
opinion, a supporting rationale must be 
provided concerning why the opinion cannot be 
given.

5.  Following the completion of the above, 
the AOJ should readjudicate the Veteran's 
claim for service connection based on a de 
novo review of the record.  If the benefit 
sought on appeal is not granted, the Veteran 
and her representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to the 
Board for further appellate action.

An appellant has the right to submit additional evidence and 
argument on a matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





______________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

